DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is acknowledged by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because  the claim recites a computer program without any medium.  The claim lacks storage or physical medium that stores the computer program. It does not specify or disclose non transitory computer-readable media that stores the computer program.  
Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

            Fiebig (US Patent  No. 5,539,297) discloses in figures 1 and 2,     an energy storage unit [energy storage unit 1.1-1.4]  a display unit [display unit (26); plurality of indicators disclosed] ; and a control unit [see figure 1, element 5] , wherein: the control unit acquires, from the energy storage facility, a temperature of each of the energy storage modules after start of operation [noted that temperature of each battery is measured by temperature sensor (2); see Col. 55-65], the temperature being measured by a temperature sensor provided in each of the energy storage modules, and the control unit displays a temperature  [the temperature of the battery is display on the displayed device (1); see Col. 4, lines 20-22; see figure below]. 
           
    PNG
    media_image1.png
    434
    472
    media_image1.png
    Greyscale

Claim 1 recites, inter alia, a temperature of each of the energy storage modules after start of operation, the temperature being measured by a temperature sensor provided in each of the energy storage modules, and the control unit displays a temperature distribution of the energy storage unit on the display unit by a color distribution of display colors of a plurality of blocks depicting an arrangement of the plurality of energy storage modules in the energy storage unit. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 5 recites, inter alia, a temperature of each of the energy storage modules after start of operation, the temperature being measured by a temperature sensor provided in each of the energy storage modules; and displaying a temperature distribution of the energy storage unit by a color distribution of display colors of a plurality of blocks depicting an arrangement of the plurality of energy storage modules in the energy storage unit. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859